Citation Nr: 1140790	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  98-10 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected post traumatic stress disorder (PTSD) from April 30, 2003, to November 12, 2007.

2.  Entitlement to an increased disability rating for service-connected PTSD, currently rated as 70 percent disabling.  

3.  Entitlement to an increased disability rating for service-connected chloracne, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 1997 and February 2004 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas, and Waco, Texas, respectively.  The Veteran's claims are now both under the jurisdiction of the RO in Waco, Texas.  

In pertinent part, the August 1997 rating decision continued a previously assigned 30 percent disability rating for the Veteran's service-connected skin disorder, then characterized as "acne vulgaris."  This skin disorder was recharacterized by the RO, based on a change in diagnosis, as "chloracne" in a January 1999 rating decision; the 30 percent rating was continued.  In the February 2004 rating decision, service connection was granted for PTSD, and a 30 percent disability rating was assigned, effective from April 30, 2003; the Veteran thereafter perfected an appeal to the initial rating assigned.  In April 2009, the RO increased the evaluation assigned for the Veteran's service-connected PTSD to 70 percent, effective from November 13, 2007.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a June 2006 decision, the Board denied the claim for an increased rating in excess of 30 percent for service-connected chloracne; denied a claim for an increased rating in excess of 30 percent for facial scars; and remanded a claim then characterized as entitlement to a rating in excess of 30 percent for PTSD for additional development of the evidence.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2008 memorandum decision, the Court set aside the Board's June 2006 decision regarding the chloracne and remanded the case to the Board for a discussion as to whether staged ratings were appropriate at any time during the appeal period in accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Court affirmed the Board's decision regarding the facial scars.  See October 2008 Memorandum Decision.  

The case was again remanded by the Board in November 2010 to have the Veteran scheduled for a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Also, VA mental health records were to be sought dating from December 2008 to the present.  The Board finds that VA has substantially complied with the Board's November 2010 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Veteran provided testimony at hearings conducted before RO personnel at the RO in April 2005, and before the undersigned Veterans Law Judge in February 2006.  Transcripts of both hearings are of record.  

In a letter dated in August 2011, the Veteran indicated his desire to be able to review the records associated with a claim currently being brought by his daughter (for Dependents' Education Assistance under 38 U.S.C. Chapter 35 benefits).  He noted that the Appeals Management Center (AMC) "used" these records in its adjudication of his claim.  See June 2011 Supplemental Statement of the Case (SSOC).  The Board notes that the records relied on for his daughter's claim include nothing pertinent to his claims.  Also, as his daughter's claim is being remanded anyway, the Veteran may have an opportunity to review these records when the folders are returned to VA.  

As noted in the INTRODUCION of the Board's June 2006 decision/remand and in the November 2010 remand, the Veteran had previously raised the issue of entitlement to an earlier effective date for the establishment of service connection for PTSD.  The Veteran contended that this date should be effective from November 1984.  The Board on each occasion referred the issue to the RO for appropriate development because this issue had been raised by the record but had not been adjudicated by the Agency of Original Jurisdiction (AOJ), and so the Board does not have jurisdiction over it.  Despite the previous referrals, it does not appear that this matter has been addressed by the RO.  Therefore, the issue of entitlement to an earlier effective date for service connection for PTSD is AGAIN referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the period from April 30, 2003, to November 12, 2007, the Veteran's service-connected PTSD had not been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

2.  From November 13, 2007, the symptoms of the Veteran's service-connected PTSD are shown to have resulted in total occupational and social impairment.  

3.  The Veteran's service-connected chloracne is not manifested by ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant symptoms; nor does it involve more than 40 percent of the entire body or more than 40 percent of exposed areas affected; nor does it require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  From April 30, 2003, to November 12, 2007, the scheduler criteria for the assignment of a rating in excess of 30 percent for the Veteran's PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  From November 13, 2007, the schedular criteria for the assignment of a 100 percent rating for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).  

3.  The criteria for a rating in excess of 30 percent for the Veteran's service-connected chloracne are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.118, Diagnostic Codes 7806 and 7829 (effective prior to and since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Further, upon receipt of claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).  

In this case, concerning the current issues involving entitlement to increased ratings for the Veteran's service-connected PTSD, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued an August 2004 Statement of the Case (SOC) in response to the Veteran's May 2004 NOD with the initial rating assigned.  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  Neither the Veteran nor his representative have argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.
In this case, the Veteran's claim for an increased rating his service-connected chloracne was received by VA in September 1996.  This is well before the enactment of the Veterans Claims Assistance Act of 2000 (VCAA) which was enacted on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  As noted by the Board in June 2006, this law emphasized VA's obligation to notify claimants of what information or evidence is needed in order to substantiate a claim, and it affirmed VA's duty to assist claimants by making reasonable efforts to get the evidence needed.  Quartuccio, at 187.  In August 2001, VA issued regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As also reported by the Board in June 2006, VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-120.  However, because in this case the VCAA was enacted after the initial adjudication of this claim by the RO (the "AOJ" in this case), it was impossible to provide notice of the VCAA before the initial adjudication in this case.  In such circumstances, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that this defect can be remedied by a fully compliant VCAA notice issued prior to a readjudication of the claim.  Mayfield, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  The Federal Circuit also held that VCAA notice need not always be contained in a single communication.  Id.

Here, the Veteran was sent correspondence in December 2003 which stated that to establish entitlement to an increased evaluation the evidence must show that the condition had worsened to an extent that met the evaluation criteria for the next higher level for that particular disability.  Further, this correspondence informed the Veteran of what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) , as well as the holding in Quartuccio.  Moreover, there does not appear to be any allegation by or on behalf of the appellant that he has received inadequate notice, and/or has been prejudiced by the order of the events in this case.  In fact, the Veteran has actively participated in the adjudication of his claim, to include testimony at hearings conducted in April 2005 and February 2006.  See Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (noting that there is no implicit exemption for the notice requirements contained in 38 U.S.C. § 5103(a) from the general statutory command set forth in section 7261(b)(2) that the Veterans Claims Court shall "take due account of the rule of prejudicial error.").

The Board acknowledges that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to his increased rating claim for chloracne, the Veteran has not been provided such notice, although such notice was provided in a June 2006 letter to the Veteran which addressed his PTSD claim.  The record shows that the Veteran has made various arguments for earlier effective date(s) regarding his assigned disability evaluation(s); i.e., he is aware of the elements necessary to establish an earlier effective date.  Nevertheless, he did not perfect an appeal for an earlier effective date for service connection for chloracne, nor is this issue otherwise before the Board with respect to the other appellate claims.  Therefore, the Board finds no prejudice to the appellant in proceeding with the a final decision concerning his claim seeking an increased rating for chloracne.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In this case, the Veteran is not shown to have been notified that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notwithstanding this lack of notice, the Board finds the Veteran not to have been prejudiced.  Regarding this, lack of prejudicial harm may be shown in three ways:  (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 877 (2007), rev'd on other grounds, Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  Under the facts presented in this case, the medical evidence does not permit the assignment of a rating in excess of 30 percent for the Veteran's service-connected chloracne (i.e., a benefit could not have been awarded as a matter of law).  

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Neither the Veteran nor his representative has identified any outstanding medical records.

In addition, the Veteran was afforded VA examinations with respect to the matters on appeal in November 1996, July 1998, September 2003, May 2004, May 2005, November 2007, December 2009, and December 2010.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because they provided the necessary test results and clinical findings to evaluate the Veteran's service-connected PTSD and chloracne under the pertinent rating criteria.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claims has been satisfied.

Law and Regulations

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  Id.  An evaluation of the level of disability present also includes consideration of the veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on the functional abilities.  38 C.F.R. § 4.10.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

The Veteran's service-connected PTSD has, throughout the appeal, been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name is rated as 100 percent disabling.  38 C.F.R. § 4.130.

Disability ratings are assigned according to the manifestation of particular symptoms, as listed in the rating formula.  The list of symptoms in the rating formula above is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

According to the DSM-IV, a Global Assessment of Functioning (GAF) scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2010).

Regarding the claim here seeking an increased rating for chloracne, the Board first granted service connection for "acne" in September 1987.  The RO implemented the claim in a March 1988 rating decision.  Calling the disability "acne vulgaris," the RO assigned a 10 percent disability rating pursuant to Diagnostic Codes 7899-7813.  See 38 C.F.R. § 4.118.  See also 38 C.F.R. §§ 4.20, 4.27 (unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99").  The 10 percent rating was effective from November 5, 1984.  The March 1988 rating decision action was not perfected for appeal.  Following testimony having been provided by the Veteran at a January 1990 local hearing, a Hearing Officer's Decision, dated in April 1990, granted a 30 percent rating for the acne vulgaris.  A July 1990 RO rating decision implemented this increase, assigning a 30 percent rating pursuant to Diagnostic Codes 7899-7806, effective from March 7, 1990.  The Board continued the 30 percent rating in a June 1992 decision.  The Veteran later sought an increased rating in September 1996.  See VA Form 21-4138.  In August 1997, the RO continued the 30 percent rating in effect for the Veteran's acne vulgaris.  The Veteran perfected an appeal of this decision.  The Veteran sought service connection for chloracne in May 1998.  The criteria in Diagnostic Codes 7899-7806 continued to be used for the skin disorder.  A January 1999 RO rating decision granted service connection for chloracne; the RO essentially re-characterized the service-connected skin disorder as chloracne and continued the 30 percent rating.  The RO observed that a September 1998 VA examination report had changed the Veteran's diagnosis from acne vulgaris to chloracne and that a separate evaluation was not warranted by this diagnosis change.  

The Board notes that during the appeal period the rating criteria for evaluating skin disorders was revised, effective August 30, 2002.  See 67 Fed. Reg. 49, 590-49,599 (July 31, 2002) (codified as amended at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833).  Those changes became effective on August 30, 2002.  When the applicable regulations are amended during the pendency of an appeal, as here, the version of the regulations most favorable to the veteran is to be applied from the effective date of the criteria change, but not prior.  VAOPGCPREC 3-2000.

Prior to August 30, 2002, the Veteran's chloracne was evaluated as analogous to dermatitis and eczema pursuant to Diagnostic Code 7806.  Under this Code, a 30 percent rating was for assignment for eczema with exudation or constant itching, extensive lesions, or marked disfigurement.  A 50 percent rating was to be assigned for eczema with ulceration or extensive exfoliation or crusting, systemic or nervous manifestations, or exceptionally repugnant findings.  

Under the revised regulations, under Diagnostic Code 7806, a 30 percent rating is warranted for dermatitis or eczema when 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, or; systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the previous 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118 (2002).  

The Veteran essentially has contended that his chloracne has resulted in systemic and/or nervous manifestations, and, as such, he is entitled to a rating in excess of 30 percent under the "old" version of Diagnostic Code 7806.  Further, effective August 30, 2002, Diagnostic Code 7829 was added to the criteria for rating disabilities of the skin.  This diagnostic code specifically pertains to evaluating chloracne.  Effective August 30, 2002, chloracne is rated as disfigurement of the head, face or neck under Diagnostic Code 7800; as scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805; or as the chloracne itself; depending on the predominant disability.  Id.

The revised criteria for Diagnostic Code 7800, provides that a 30 percent evaluation is warranted if there are visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.  A 50 percent evaluation is authorized if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are four or five characteristics of disfigurement.  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118.  

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Beginning on August 30, 2002, the rating schedule reads as follows: 

Scars, other than head, face, or neck, that are deep or that cause limited motion are rated as follows: area or areas exceeding 144 square inches (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2002).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2002).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2. 

Diagnostic Code 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  Note 1 to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 to Diagnostic Code 7803 provides that a superficial scar is one not associated with underlying soft tissue damage.

Scars which are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1.

Other scars are rated based upon limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Board further notes that, while the claim was pending on appeal in October 2008, the regulations pertaining to the evaluation of scars were amended a second time, effective October 23, 2008.  However, these regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the Board finds the 2008 revisions to be inapplicable.

Factual Background

The Veteran essentially contends that the severity of his PTSD (for the respective rating periods now on appeal) and chloracne warrant the assignment of higher ratings.  Private medical records dated in 1996 show treatment afforded the Veteran for his skin.  Multiple pitted scars on his cheeks was reported in a June treatment record.  In September, the Veteran complained of itching on his face and legs.  Probable eczema was diagnosed.  Old scars, described as severe, were also reported from past acne problems.  Another September record shows findings of multiple pitted scars on both sides of the Veteran's face.  Rosacea and acne scarring was diagnosed in October.  Eczematous dermatitis was present on his legs and arms.  

The report of a November 1996 VA scars (skin) examination shows that the Veteran's claims folder was not available to the examiner but his medical records were.  Examination showed definite facial scarring due to acne.  Scars on his back, together with several acute lesions, were also reported.  Arm scarring was noted, but the examiner did not attribute those to acne; it was mentioned that these looked more like folliculitis.  Similar lesions on the legs were also documented.  Facial scars due to acne were diagnosed.  The Veteran also was noted to probably have rosacea.  

In a January 1997 VA hypertension examination report, the examiner noted that the Veteran reported a history of using Tetracycline for acne since 1984.  He complained of episodes of severe itching on his back and of a left leg rash.  Examination of the Veteran's upper body showed multiple scars on his back, chest, and face.  The examiner opined that the Veteran had what looked like folliculitis on both arms or a neurodermatitis.  Some hyperpigmented areas behind his left ankle and calf was noted.  Some eczema on the anterior shins was also noted to be present.  Acne vulgaris was diagnosed.  

An October 1997 VA addendum report shows that a physician concluded that the Veteran had severe acne vulgaris with pustules, cysts and scarring involving the face, neck, back, chest and both upper arms.  The physician added that, from clinical experience, "I cannot rule out chloracne, as a residual of exposure to Agent Orange."  

A July 1998 VA skin examination shows that, concerning associated or nervous manifestations, the Veteran complained of severe itching and mild pain on scars due to sweat or stress.  Upper body examination revealed disseminated atrophic scars on the Veteran's face, chest, and back.  Some erythematous, excoriated lesions were present on the face, chest, and back.  No ulceration or crusting was shown.  The Veteran did complain of severe itching and mild pain on his scars due to sweat or stress.  Severe scars secondary to nodulo cystic acne and a few active lesions were diagnosed.  

A September 1998 addendum report to the July 1998 VA examination showed that examination conducted at that time showed several lesions on the back, chest, face, posterior aspect of the neck, posterior neck of the ears, and bilateral lumbar areas.  The lesions were consistent with atrophic scars, some opened and closed comedones, some residual cysts.  The lesions were reported to be consistent with chloracne.  

A May 2003 VA mental health assessment outpatient record shows that the Veteran denied suicidal or homicidal thoughts.  Reduced irritability was also reported.  A June 2003 VA outpatient record noted that the Veteran was drinking a fifth of whiskey per day and also endorsed a depressed mood with decreased energy and anhedonia.  

The report of a September 2003 VA PTSD examination shows that the Veteran denied having hobbies, and reported a fair appetite.  Examination showed the Veteran to be neatly and casually dressed, and pleasant, cooperative and goal oriented.  A strong odor of alcohol was detected.  The Veteran was able to organize his thoughts and to express his ideas.  Normal speech was shown.  Affect was blunted.  Mood was depressed.  Neither psychosis, delusions, hallucinations, or organicity was shown.  The Veteran's intellect was average and his memory was good.  The  diagnoses included alcohol dependence and depression; a GAF score of 70 was reported.  

An October 2003 private outpatient treatment record shows that a GAF score of 38 was provided; alcohol dependence was also reported.  

A March 2004 VA heart examination included a diagnosis of PTSD associated with anger, rage, violence, irritability and assault on friends and son.  The disorder was noted to be only partially controlled.  

A May 2004 VA skin diseases (other than scars) examination report revealed marked, depressed, and pitted scars on the Veteran's face, some over his upper anterior chest, and especially over his posterior chest area down to his waist.  Some small nodules and papules and one small pustule on the back area was also observed.  The diagnoses included residuals of acne involving the face, upper anterior chest, and entire posterior chest area with only marked scarring, some nodules, and one pustule.  The Veteran noted that he had in the past used various types of ointments and creams, but had not had treatment in the past 12 months.  Eight percent of the Veteran's exposed area was affected.  35 percent of the Veteran's entire body was affected.  The scars were described as multiple, small, rounded, and depressed.  The scars were superficial and not deep.  Photographs were not indicated.  

A VA PTSD examination conducted in May 2004 is shown to have included diagnoses of chronic long-term alcohol dependence, as well as PTSD, chronic and sustained.  Moreover, the examiner commented that the Veteran was alcohol dependent and was heavily involved by his own admission, and indicated that, in spite of the fact that service connection for PTSD was granted to him, this was not the main reason for his problems.  Further, the examiner opined that the Veteran's alcohol dependence was not service-connected, nor secondary to his PTSD.  The Veteran reported being married for 30 years, with three children.  He admitted to heavy drinking.  He reported losing his job in December 2003.  

Examination showed the Veteran to be casually dressed, cooperative, and courteous.  He informed the examiner of his problems with alcohol dependence.  No psychotic or psychotic-like problems were observed.  Intellectual deterioration was observed, secondary to prolonged and heavy alcohol consumption.  The examiner commented that the Veteran was not employable, not because of his PTSD but due to his alcohol use and concentration problems.  The Veteran did report trouble sleeping and nightmares.  The diagnoses included chronic long-term alcohol dependence and PTSD (chronic and sustained).  A GAF of "around" 40 was provided.  The examiner commented that the PTSD was not the main reason for his problems; rather the examiner attributed his problems to his alcohol abuse.

The RO awarded the Veteran individual unemployability benefits in June 2004.  

A February 2005 VA mental health attending outpatient note shows that the Veteran reported an increase in anger, irritability, nightmares, and flashbacks.  He added that he avoided people, and was easily startled.  The Veteran noted he drank a fifth of whiskey every day.  He denied any current suicidal or homicidal ideations or plans.  He was neither manic nor psychotic.  Examination showed him to be casually dressed, calm, and cooperative.  Speech was intact.  Mood was described as "OK," and his affect was full and congruent.   He was alert and oriented times three.  The Veteran denied hallucinations.  Insight, judgment, and cognition were all intact.  PTSD, major depressive disorder, and alcohol abuse were diagnosed.  

A May 2005 VA examination shows that the Veteran denied being treated for his skin during the past 12 months.  Percentage of exposed area affected was noted to be 5 percent and 20 percent of the entire body.  The condition was described as being mild to moderately disfiguring.  The scars were located on the Veteran's cheeks, neck, upper back, and shoulders.  They were described as being like an "ice pick," depressed, and round.  No significant elevation of the scars was noted.  Concerning the number of square inches on the Veteran's body affected, the examiner reported that the lesions measured six by six square inches (facial), 12 by 17 square inches (anterior chest), and three by eight square inches (each buttock).  Cystic or chloracne involving the face, chest, upper back, and small areas on the buttocks, mild to moderately disfiguring, was diagnosed.  

The report of a November 13, 2007, VA mental disorders examination shows that the examiner thoroughly reviewed the Veteran's psychiatric-based medical history.  The Veteran reported drinking almost a fifth of hard liquor every day.  He complained of nightmares of Vietnam occurring four times a week, and added that he had a history of confrontations with his family as well as VA personnel.  The examiner noted that the Veteran was "quite vague" discussing his PTSD symptoms.  He did mention that he carried a weapon most of the time and that he had suicidal thoughts.  The Veteran denied a social life but reported being married to the same woman for 40 years.  He was able to engage in a normal range and variety of activities of daily living.  The Veteran reported having numerous problems working due to his PTSD symptoms.  As a result of one violent confrontation he was once fired.  He added that he worked as a land surveyor for 23 years and then reached a point where he could not physically work.  He added that he had too many medical appointments, including surgical procedures.  

Examination showed that the Veteran acted very angry and irritated at the beginning of the interview, later becoming much more polite and seemingly sincere.  Thought processes were reported to be logical, coherent, and relevant.  He was well dressed and well groomed.  He was, overall, mentally intact and cooperative.  He was intelligent and his speech was understood.  He was oriented to time, place, person, and situation.  Affect was excited and irritated.  Concentration was adequate.  The examiner added that review of psychological symptoms resulted in the endorsement of violent threats, anxiety, panic attacks, depression, insomnia, appetite disturbance, anhedonia, and nightmares.  He also described both suicidal and homicidal ideation.  Mood instability and violent urges were noted to be present.  The examiner commented that the Veteran was unemployable due to his severe mood instability.  Additional PTSD symptoms were noted to include persistent avoidance symptoms, social detachment, persistent arousal symptoms, sleep problems, intense anger, concentration problems, and paranoia.  The  diagnoses included PTSD, bipolar disorder with psychosis, alcohol dependence, and mood disorder secondary to general medical condition.  A GAF score of 35 was provided. 

The examiner who conducted the VA psychiatric examination on November 13, 2007, provided an addendum report in March 2009.  He added that, in considered in isolation, the Veteran's PTSD accounted for a GAF score of 40 to 45.  The PTSD was noted to be responsible for his nightmares, his reaction to similar symbols, his thought and memory intrusion, and his hypervigilence.  The examiner added that the Veteran was "unemployable."  

An August 2008 VA mental health initial assessment note includes a diagnosis of chronic PTSD and a GAF score of 35.  A November 2008 VA mental health counseling note also includes a diagnosis of chronic PTSD, and adds that the Veteran did not have either suicidal or homicidal thoughts.  

The Veteran was afforded a VA skin examination in December 2009.  The Veteran reported that the symptoms associated with his scarring and lesions was intermittent, and not progressive.  He noted the use of corticosteroids in the past, but not of immunosuppressive drugs.  He complained of itching, burning, and scarring from previous lesions.  Examination of the Veteran's face, neck, upper back, and arms showed scarring from previous lesions.  No open comedones, closed comedones, or inflammatory lesions were seen.  Hyperpigmentation was not shown.  The percent of exposed area affected was reported to be eight percent, and the percent of the entire body affected was reported to be 30 percent.  The diagnoses rendered were acne vulgaris with superficial and nontender scarring, presently stable lesions.  Previous lesions were noted to be non-tender, superficial, and non-disfiguring.  No breakdown of the skin was seen, nor was inflammation or edema present.  

The examination report also diagnosed chloracne, the symptoms of which were reported to be intermittent and progressive.  Examination of the nape of the neck, upper back, and face showed multiple scars from previous chloracne lesions.  No active acne lesions were shown.  Some areas had mild erythema.  The percent of exposed area affected was reported to be 10 percent, and the percent of the entire body affected was reported to be 5 percent.  Scarring/disfigurement was noted, with multiple scars from previous acne, mainly "ice pick" scarring on the nape of the neck, back, and face.  Chloracne was diagnosed, with flare-up[s occurring mainly in the hot summer climate when the Veteran had burning and itching.  

The Veteran was afforded a VA psychiatric examination in December 2010.  He was shown to take prescribed medications for his PTSD.  He added that he recently started drinking again, after having stopped for a year.  Examination revealed no impairment of thought process or communication.  He denied delusions and hallucinations.  The Veteran denied any current homicidal or suicidal thoughts.  He also denied obsessive or ritualistic behavior.  Speech was within normal limits.  He denied panic attacks.  The Veteran reported difficulty sleeping.  The Veteran further complained of, pertaining to his PTSD symptoms, recurrent intrusive thoughts, flashbacks, persistent avoidance of triggers and numbing, persistent symptoms of arousal.  The examiner stated that the symptoms were severe.  The diagnoses included chronic and severe PTSD, major depressive disorder, and alcohol abuse.  A GAF score of 35 was provided.  The examiner commented that the Veteran's PTSD symptoms had essentially not changed in the past three years.  The disruption in his life was noted to be most likely caused by his PTSD.  The examiner found total occupational and social impairment due to the PTSD signs and symptoms.  The PTSD symptoms were reported to result in deficiencies in "ALL" areas, to include work.  

Analysis

PTSD

As noted, the Veteran essentially contends that the severity of his PTSD symptoms warrant the assignment of higher ratings for the respective rating periods now on appeal.  

Initial Rating in Excess of 30 Percent from April 30, 2003, to November 12, 2007

After considering all of the evidence of record, including particularly the reports of VA PTSD examinations conducted in September 2003 and May 2004, and a February 2005 VA mental health attending outpatient note, the Board finds that the Veteran's service-connected PTSD did not warrant a rating in excess of 30 percent at any time from April 30, 2003, to November 12, 2007.  

In this regard, between April 30, 2003, to November 12, 2007, the medical evidence of record fails to demonstrate that the criteria set out in 38 C.F.R. § 4.130 (Diagnostic Code 9411), and necessary for the assignment of a 50 percent (or higher) rating, had been met.  The Board finds that, although the Veteran during this time period exhibited a depressed mood, blunted affect, complained of trouble sleeping and nightmares, and reported an increase in anger and irritability, the medical evidence on file fails to show the presence of symptoms such as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; and impaired abstract thinking.  In addition, although the Veteran reported in May 2004 t5hat he lost his job in December 2003, the VA examiner at that time commented that the Veteran's unemployability was not because of his PTSD, but rather attributable to his alcohol use and concentration problems.  

The Board is also cognizant of the GAF score of 70 provided by the VA examiner in September 2003 and the GAF score of "around" 40 assigned by the VA examiner in May 2004; each of whom had an opportunity to review the Veteran's claims file, as well as take a complete medical history and complete an examination of the Veteran.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. moderate symptoms or moderate difficulty in social or occupational functioning.  See DSM-IV.  Also, the 70 GAF is at the upper end of the "some mild symptoms" range, and one number away from the "if symptoms are present...." range.  The Board does not while the VA examiner in May 2004 opined that the Veteran's GAF score was "around 40," he also commented that the PTSD was "not the main reason for his problems."  Also, while a private medical record includes a GAF score of 38 (demonstrating "some impairment in reality testing or communication"; DSM-IV), this medical record, while noting that the Veteran's affect was blunted, does not seem to include any support for this  GAF score.  The supplying medical provider is also not shown to have had an opportunity to review the Veteran's medical history.  As indicated under 38 C.F.R. § 4.126(a), an evaluation must take into account the entire evidence of record, and, from April 30, 2003, to November 12, 2007, this evidence showed a disability level that was significantly less than that showing occupational and social impairment with reduced reliability and productivity.  

Here, the preponderance of the medical evidence on file dated from April 30, 2003, to November 12, 2007, does not rise to a level of severity necessary to find that a rating of 30 percent for the Veteran's service-connected major PTSD should be assigned.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, the claim, for this pertinent period, must be denied.  

Excess of 70 Percent from November 13, 2007

For the period commencing on November 13, 2007, the Board has carefully considered the evidence of record and finds that such evidence -- namely the report of the November 13, 2007, VA mental disorders examination report, a corresponding March 2009 addendum report, and the report of a December 2010 VA mental disorders examination -- presents a disability picture which more nearly approximates the criteria for a 100 percent rating.  The medical findings of the examiner on November 13, 2007, shows that the examiner commented that review of psychological symptoms resulted in the endorsement of violent threats, anxiety, panic attacks, depression, insomnia, appetite disturbance, anhedonia, and nightmares.  The Veteran also was noted to have described both suicidal and homicidal ideation, and mood instability and violent urges were noted to be present.  The examiner opined that the Veteran was unemployable due to his severe mood instability, a symptom of his service-connected PTSD.  The examiner also provided a GAF score of 35.  A GAF of 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See DSM-IV.  Also, in his March 2009 addendum, the examiner commented that Veteran was unemployable.  Further, the VA examiner who examined the Veteran in December 2010 also provided a GAF score of 35, and commented that the Veteran's symptoms had not changed in the past three years.  This examiner found total occupational and social impairment due to PTSD signs and symptoms.  

When all of these facts are considered together, the Board finds that the evidence is in favor of a finding of a 100 percent rating for the period from November 13, 2007, for the Veteran's service-connected PTSD, under the pertinent schedular standards.  38 C.F.R. § 4.130. 
Extraschedular Consideration

The Board has also considered referral, concerning the period of time from April 30, 2003, to November 12, 2007, for extra-schedular consideration.  Ordinarily, the VA rating schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, concerning the Veteran's service-connected PTSD now on appeal, and for this particular period of time, the evidence in this case does not show such an exceptional disability picture that the available respective schedular evaluation is inadequate.  The Board further observes that, even if the available schedular evaluation for the disability was inadequate (which it is not), there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record does not show that -- from April 30, 2003, to November 12, 2007 -- the Veteran required frequent hospitalization for his PTSD (in fact, none have been reported).  Also, while the Veteran noted in May 2004 that he had been out of work since December 2003, the examiner commented that the Veteran's problems with alcohol abuse was the main reason for his problems, and not his PTSD.  

Therefore, the Board finds that the criteria for submission for assignment of extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, there is no competent evidence of an exceptional or unusual clinical presentation in the record.  Referral for extraschedular rating remains unwarranted as, while there is a showing of interference with employment due in part to the service-connected major depression, this interference has not been determined to be due to the service-connected psychiatric disorder alone.  And, again, the Veteran has not, due to his PTSD, during this pertinent period of time, required frequent periods of hospitalization.  For these reasons, the Board finds that referral of the Veteran's case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Chloracne

Considering the evidence of record in light of the applicable rating criteria, the Board finds that an increased rating for the service-connected chloracne is not warranted in this case.

The service-connected chloracne is characterized by scarring and lesions on the Veteran's arms, back, face, chest, and neck.  

The Veteran essentially contended that his chloracne had resulted in systemic and/or nervous manifestations, and, as such, he was entitled to a higher rating under the "old" version of Diagnostic Code 7806.

Regarding these contentions, the Board notes that a July 1998 VA skin examination stated that associated or nervous manifestations consisted, in essence, of severe itching and mild pain on scars due to sweat or stress.  As constant itching was recognized in the symptomatology for the 30 percent rating under the "old" version of Diagnostic Code 7806, the Board finds that it does not warrant assignment of the next higher rating of 50 percent.  The medical evidence does not otherwise show systemic and/or nervous manifestations necessary for a higher rating.  Moreover, the Board notes that the July 1998 examination also stated that no ulceration or crusting was seen. None of the other medical evidence, to include more recent examinations of the skin in May 2004 and May 2005, as well as in December 2009, indicate ulceration or extensive exfoliation or crusting, or exceptionally repugnant symptoms.

With respect to the current version of Diagnostic Code 7806, as noted above, the May 2004 VA examination stated that the Veteran's treatment had consisted of various types of ointments and creams, but no treatment for the past 12 months.  The percentage of exposed area was 8 percent, while the percentage of the total body involved was 35 percent.  The subsequent May 2005 VA scars examination noted that the lesions on the face were some 6 x 6 square inches; 12 x 17 square inches on the upper chest, and faint scars 3 x 8 square inches on each buttock.  Also, during the December 2009 VA skin examination the percent of exposed area due to the chloracne was noted to be 10 percent, with 5 percent of his entire body being affected.  As such, it does not involve more than 40 percent of the entire body or more than 40 percent of exposed areas affected.

For these reasons, the Board finds that the requirements for a rating in excess of 30 percent under the "old" or "new" version of Diagnostic Code 7806 are not met.

The Board again points out that under the amended version of the regulations pertaining to the rating of service-connected dermatological disabilities, chloracne is now specifically addressed in Diagnostic Code 7829.  Under this Code a maximum rating of 30 percent is assigned for deep acne (deep inflamed nodules and pus- filled cysts) affecting 40 percent or more of the face and neck.  Since the Veteran is already in receipt of the maximum rating available under this Code, it is not applicable in this case. 

Diagnostic Code 7829 also provides the option of rating the condition as disfigurement of the head, face, or neck (under Diagnostic Code 7800), or as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Id.

Initially, the Board notes that Diagnostic Codes 7803 and 7804, both prior to and since August 30, 2002, provide a maximum rating of 10 percent.  Thus, these Codes are inapplicable to the Veteran's current claim for a rating in excess of 30 percent.

As detailed above, the Veteran has a separate evaluation for facial scars under Diagnostic Code 7800.  Consequently, his chloracne cannot be evaluated under this Code as it would be a violation of the prohibition against pyramiding.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Prior to August 30, 2002, Diagnostic Codes 7801 and 7802 were for evaluating burn scars, and, as such, are not applicable to the service-connected chloracne.  Under the current version of Diagnostic Code 7801, in order to warrant a rating in excess of 30 percent the scar must encompass an area or areas exceeding 144 square inches (929 sq cm), which as detailed above, is clearly not the case with the Veteran's chloracne.  The current version of Diagnostic Code 7802, as with the aforementioned Codes 7802 and 7803, provides for a maximum rating of 10 percent. 

Finally, there is no indication in the medical evidence that the service-connected chloracne has resulted in limitation of motion.  Accordingly, Diagnostic Code 7805 is not applicable in this case. 

For these reasons, the Board concludes that the severity of the service-connected chloracne is adequately reflected by the current 30 percent rating, and does not meet or nearly approximate the criteria for a higher rating.

It is also not shown that the Veteran's symptoms associated with his chloracne have varied significantly in severity during the course of the appeal period, and the rating assigned is based on the greatest level of impairment shown during the appellate period.  Consequently, there is no basis for a staged rating in this case.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Concerning the Veteran's service-connected chloracne, the Board has also considered referral for extra-schedular consideration.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available respective schedular evaluation is inadequate.  The Board further observes that, even if the available schedular evaluation for the disability was inadequate (which it is not), there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record does not show that the Veteran required frequent hospitalization for his chloracne.  Also, while the Veteran noted during a May 2004 VA examination for his PTSD that he lost his job in 2003, no periods of unemployment associated with the Veteran's employment history has been attributed to his chloracne.  

Therefore, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, Shipwash.  For these reasons, the Board finds that referral of the Veteran's case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.



ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD, for the period from April 30, 2003, to November 12, 2007, is denied.  

Entitlement to a 100 percent disability rating for PTSD, from November 13, 2007, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to a disability rating in excess of 30 percent for chloracne is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


